Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are currently pending.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
On page 8 of the remarks, in regard to claims 1, 5, 9 and 13, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. EP 2678959 in view of Folke et al. US 20150319778.  Specifically, the Applicant remarks:

Issue #1a:
“While Kim teaches that both Timer 1 and Timer 2 can be set at 8 ([0033] and [0042]), these cited passages merely teach sending uplink signal at 16 sub-frames after the Activation/Deactivation MAC CE is received. Therefore, the Office Action fails to cite any passages in Kim teaching or suggesting sending the first uplink signal using a time period from the eighth subframe after the activation command is received.”

The Examiner respectfully disagrees.  

	With regards to issue #1a above:
Kim et al. teaches:
“Timer 1 is operated per SCell. When a forward or reverse transmission resource is allocated to a corresponding SCell, timer 1 is re-operated. If a carrier is not used until timer 1 has expired, then the carrier is deactivated. Timer 1 expires in sub-frame m, where m is a positive integer (e.g., 8). The integer m is set considering a period of time required for the reception and decoding an Activation/Deactivation MAC CE, and the identification of the meanings.” (p.8, top middle of page).
Where performing “reverse transmission” when “timer 1 is re-operated” maps to “sending the first uplink signal”, “Timer 1 expires in sub-frame M, where m is a positive integer (e.g, 8)” maps to “using a timer period from the eigth subframe”, where “Activation...MAC CE” maps to “activation command”, where FIG. 3b of Folke et al. illustrates receiving a plurality of “Activation” signals with a plurality of associated signal feedback. 

On page 8 of the remarks, in regard to the dependent claims the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.